Name: 2004/280/EC: Commission Decision of 19 March 2004 laying down transitional measures for the marketing of certain products of animal origin obtained in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (Text with EEA relevance) (notified under document number C(2004) 845)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European construction;  health;  marketing;  trade policy;  animal product
 Date Published: 2004-03-25

 25.3.2004 EN Official Journal of the European Union L 87/60 COMMISSION DECISION of 19 March 2004 laying down transitional measures for the marketing of certain products of animal origin obtained in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (notified under document number C(2004) 845) (Text with EEA relevance) (2004/280/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 42 thereof Whereas: (1) From 1 May 2004, products of animal origin obtained in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (the new Member States), will have to be placed on the market in compliance with the relevant Community rules in particular as regards the structure of and hygiene in establishments and the control and the health marking of the products. (2) In particular, those products will be subject to the requirements laid down in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (2), Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (3), Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (4) Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (5), Council Directive 91/495/EEC of 27 November 1990 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat (6), Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat (7), Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (8), Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (9) and Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations (10). (3) Certain of those products of animal origin obtained in the new Member States before the date of Accession may be in stocks after the date of Accession. However, those products of animal origin may not comply with all the Community veterinary requirements. (4) In order to facilitate the transition from the existing regime in the new Member States to that resulting from the application of the Community veterinary legislation, it is appropriate to lay down transitional measures for the marketing of those products. (5) Those measures should take account of the origin of those products of animal origin and the stocks of packaging and packing and labels material bearing printed marks. (6) Article 53 of the Act of Accession provides that the new Member States are to be considered as having received notification of Decision upon accession. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 This Decision shall apply to products of animal origin which are covered by Directives 64/433/EEC, 71/118/EEC, 77/99/EEC, 89/437/EEC, 91/493/EEC, 91/495/EEC, 92/45/EEC, 92/46/EEC, 92/118/EEC and 94/65/EC and obtained before 1 May 2004 in establishments in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (the new Member States). Article 2 1. Products referred to in Article 1 may from 1 May to 31 December 2004 be placed on the market in the new Member State of origin provided that they bear the national mark prescribed in that new Member State before 1 May 2004 for products of animal origin fit for human consumption. 2. Member States shall ensure, in accordance with Council Directive 89/662/EEC (11) and in particular Article 3 thereof, that products referred to in paragraph 1 are not traded between Member States. Article 3 By way of derogation from Article 2(1), Member States shall from 1 May to 31 August 2004 authorise the trade in products referred to in Article 1 which are obtained in establishments authorised to export to the Community provided that the products: (a) bear the Community export health mark of the establishments concerned; (b) are accompanied by a document as set out in the Directives referred to in Article 1 in which the competent authority of the new Member States of origin certifies the following: Produced before 1 May 2004, in conformity with Commission Decision 2004/280/EC. Article 4 Stocks of preprinted wrapping and packaging material and labels bearing the mark prescribed in the new Member State of origin before 1 May 2004 for products of animal origin fit for human consumption, may be used until 31 December 2004, for the placing on the domestic market as provided for in Article 2. Article 5 The Decision shall apply subject to and as from the date of entry into force of the 2003 Treaty of Accession. Article 6 This Decision is addressed to the Member States. Done at Brussels, 19 March 2004. For the Commission David BYRNE Member of the Commission (1) OJ 121, 29.7.1964, p. 2012/64. Directive as last amended by Directive 95/23/EC (OJ L 243, 11.10.1995, p. 7). (2) OJ L 55, 8.3.1971, p. 23. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (3) OJ L 26, 31.1.1977, p. 85. Directive as amended by Regulation (EC) No 807/2003. (4) OJ L 212, 22.7.1989, p. 87. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (5) OJ L 268, 24.9.1991, p. 15. Directive as amended by Regulation (EC) No 806/2003. (6) OJ L 268, 24.9.1991, p. 41. Directive as amended by Regulation (EC) No 806/2003. (7) OJ L 268, 14.9.1992, p. 35. Directive as amended by Regulation (EC) No 806/2003. (8) OJ L 268, 14.9.1992, p. 1. Directive as amended by Regulation (EC) No 806/2003. (9) OJ L 62, 15.3.1993, p. 49. Directive as amended by Commission Regulation (EC) No 445/2004 (OJ L 72, 11.3.2004, p. 60). (10) OJ L 368, 31.12.1994, p. 10. Directive as corrected by Regulation (EC) No 806/2003. (11) OJ L 395, 30.12.1989, p. 13.